DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 03 September 2021, 01 January 2021 and 26 May 2020 is being considered by the examiner.
4.	 Figure 2 of the application is directly related to the claimed invention.

    PNG
    media_image1.png
    438
    601
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2017/0353973 A1) in view of Dinan (US 2017/0347326 A1), further in view of RAHMAN et al. (US 2017/0223763 A1).
Regarding claims 1, 9 and 17, Dinan (US 2017/0353973 A1) discloses a user equipment and a method of controlling a secondary cell (Scell) of a user equipment, comprising:
receiving at least one of downlink control information (DCI) and a medium access control (MAC) control element (CE) from a network node, wherein the at least one of the DCI and the MAC CE indicates control of a SCell ([2330]: “the base station may transmit one or more control commands on (e)PDCCH (e.g. DCI comprising one or more power control commands) employing at least the PHR MAC CE to the wireless device.  The control commands may comprise downlink control information (DCI) transmitted on (e)PDCCH.  PHR MAC CE includes information about the available power headroom for active cells with a configured uplink.”) and
controlling the SCell according to the determination (“Activate or deactivate at least one secondary cell according to the A/D MAC Ce.”).

    PNG
    media_image2.png
    576
    659
    media_image2.png
    Greyscale

Dinan (US 2017/0347326 A1) in the same field of invention as disclose a user equipment and a method of controlling a secondary cell (Scell) of a user equipment, comprising:
receiving at least one of downlink control information (DCI) and a medium access control (MAC) control element (CE) from a network node, wherein the at least one of the DCI and the MAC CE indicates control of a SCell.
(“A wireless device may receive at least one message...The A/D MAC CE may indicate activation of at least one of the one or more secondary cells.”), (“Receive an A/D MAC CE indicating activation of at least one of the secondary cell(s), step 1420); and
controlling the SCell according to the determination (“at least one LAA cell being configured and activated” step 1430).

    PNG
    media_image3.png
    605
    634
    media_image3.png
    Greyscale

	Dinan (US 2017/0353973 A1) in view of Dinan (US 2017/0347326 A1) does not disclose determine whether to apply or ignore the at least one of the DCI and the MAC CE; and control the SCell according to the determination.
	RAHMAN et al. in the same field of invention, disclose the features.
	RAHMAN et al. discloses a method comprises user equipment (UE) receives activation command to UE and the UE determines whether to activate or not activate the PSCell.  See figure 6.

    PNG
    media_image4.png
    675
    722
    media_image4.png
    Greyscale

It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine RAHMAN et al. with Dinan so to implement secondary cell activation in dual connectivity.

	Regarding claims 2, 10 and 19, Dinan discloses wherein when the transceiver receives the DCI and the MAC CE, the processor ignores one of the DCI and the MAC CE.  ([0113]: “In the case of DC, the UE may be configured with two MAC entities: one MAC entity for MeBN, and one MAC entity for SeNB.  In DC, the configured set of serving cells for a UE may comprise of two subsets: the Master Cell Group (MCG) containing the serving cells of the MeNB, and the secondary Cell Group (SCG) containing the serving cells of the SeNB.  For a SCG, one or more of the 3

Regarding claims 3, 4, 5, 11, 12, 13, 18 and 19, Dinan discloses wherein when the transceiver receives the DCI, the processor controlling the SCell according to the determination comprises:
The processor applying the DCI to control the SCell.  (“Activate or deactivate a status of at least one secondary cell according to the A/D MAC CE”, step 2130).

Regarding claims 6 and 14, Dinan discloses wherein the transceiver is configured to receive a radio resource control (RRC) message which indicates one of the DCI and the MAC CE will be applied by the processor to control the SCell. ([0129] “A transmit Power Control command for a PUCCH on an SCell may be transmitted in DCI(s) on the SCell carrying the PUCCH.”), ([0152]: “SCells including PUCCH SCell may be in a deactivated state when they are configured.  A PUCCH SCell may be activate after RRC configuration procedure by an activation MAC CE.  An eNB may transmit a MAC CE activation command to a UE.  The UE may activate an SCell in response to receive the MAC CE activation command.”)

Regarding claims 7 and 15, Dinan discloses wherein the at least one of the DCI and the MAC CE indicating control of the SCell comprises: the at least one of the DCI and the MAC CE indicating activation or deactivation of the SCell.  (“Activate or deactivate a status of at least one secondary cell according to the A/D MAC CE” step 2130.). ([0129]: “A transmit Power Control command for a PUCCH on an SCell may be transmitted in DCI(s) on the SCell carrying the PUCCH.”

Regarding claims 8 and 16, Dinan discloses wherein the processor is configured to activate or deactivate the SCell.  (“Activate or deactivate a status of at least one secondary cell according to the A/D MAC CE.”, step 2130).

Regarding claim 20, Dinan discloses wherein the processor is configured to control the transceiver to transmit a radio resource control (RRC) message which indicates one of the DCI and the MAC CE will be applied to control the SCell.
([0144] “At least one RRC message may provide mapping between an SCell and a PUCCH group, and PUCCH configuration on PUCCH SCell”)

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412